Citation Nr: 0734834	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for beriberi.


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and daughter-in-law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
May 1942; was in missing status in May 1942; was a prisoner 
of war (POW) from May 1942 to January 1943; was in no-
casualty status from January 1943 to February 1945; and had 
regular Philippine Army Service from February 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied entitlement to 
service connection for heart disease, beriberi and peptic 
ulcer.

The veteran presented testimony at a personal hearing in July 
2007 before the undersigned.


FINDINGS OF FACT

1.  The veteran was a POW from May 11, 1942, to January 5, 
1943.

2.  The competent and probative medical evidence shows that 
ischemic heart disease was manifested to a degree of 10 
percent or more post-service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has 
beriberi or peptic ulcer disease, or any residuals thereof, 
with onset in service; or that beriberi or peptic ulcer 
disease preexisted service and was permanently worsened 
therein; or may be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1. With resolution of doubt in the veteran's favor, ischemic 
heart disease is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

2. Beriberi and peptic ulcer disease were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, January 
2005, and March 2006; and a rating decision in March 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in April 2006.  The veteran 
received additional notice in September 2007.  However, the 
issuance of a supplemental statement of the case is not 
required because no additional evidence was added to the 
claims folder after the April 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

If a veteran is a former prisoner of war (POW) and as such 
was interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  These listed diseases are avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes, and cirrhosis of the liver. For the purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 C.F.R. §§ 3.307, 3.309(c) (2004).

In October 2004, the Secretary of Veterans Affairs issued an 
interim final rule to effectuate a statutory amendment which 
eliminated the 30-day requirement for certain disorders, and 
to add certain additional diseases which the Secretary has 
determined warrant a presumption of service connection for 
former POWs.  See Veterans Benefits Act of 2003, Public Law 
No. 108-183 (Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 
2004). As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners 
of war. (1) If a veteran is a former prisoner 
of war, the following diseases shall be 
service connected if manifest to a degree of 
disability of 10 percent or more at any time 
after discharge or release from active 
military, naval, or air service even though 
there is no record of such disease during 
service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  
Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  
Organic residuals of frostbite, if it is 
determined that the veteran was interned in 
climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic 
osteoarthritis.  Atherosclerotic heart disease 
or hypertensive vascular disease (including 
hypertensive heart disease) and their 
complications (including myocardial 
infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

(2) If the veteran:  (i) Is a former prisoner 
of war and;  (ii) Was interned or detained for 
not less than 30 days, the following diseases 
shall be service connected if manifest to a 
degree of 10 percent or more at any time after 
discharge or release from active military, 
naval, or air service even though there is no 
record of such disease during service, 
provided the rebuttable presumption provisions 
of § 3.307 are also satisfied.  Avitaminosis.  
Beriberi (including beriberi heart disease).  
Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy 
associated with malnutrition).  Pellagra.  Any 
other nutritional deficiency.  Irritable bowel 
syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to 
infectious causes.  Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b). 69 Fed. Reg. 60,090 (Oct. 7, 
2004).  In addition, the Note immediately following the list 
of diseases, pertaining to beriberi heart disease, has been 
removed.  The regulatory change has now been codified in 38 
C.F.R. Part 3 (2007).

The veteran contends that his claimed disorders of beriberi, 
peptic ulcer disease and heart disease are due to his POW 
service.  The veteran was a POW from May 1942 to January 
1943.  Accordingly, the VA provisions pertaining to POW 
veterans are applicable to his claims.

The Board notes that private medical evidence submitted with 
an earlier claim that has been determined by the RO not to 
have been submitted by the veteran has not been considered 
with the present claim. 

With regard to the issue of heart disease, service medical 
records are negative for complaints, findings, or diagnosis 
of heart disease in service.  At the separation examination 
in March 1946, his cardiovascular system was clinically 
evaluated as normal.  Thus entitlement to service connection 
on a direct basis is not warranted.

Post service evidence shows that in a February 1984 POW 
history and February 2006 POW history the veteran indicated 
that he experienced swelling of the legs and feet during 
captivity, chest pain, and rapid heart beats.  At a VA 
examination in February 1984 the examiner noted bipedal 
edema, grade II.  His heart was evaluated as normal.

At a POW protocol examination in February 2006, the veteran 
reported having swelling of his legs during captivity.  He 
was noted to have onset of diabetes in August 2005.  It was 
noted that a complication of diabetes was cardiovascular and 
that he had treatment for ischemic heart.  A diagnosis of 
ischemic heart disease was shown.  The POW coordinator opined 
that ischemic heart disease could be POW related because of 
history of beriberi during imprisonment.  

The veteran's declaration of having swelling of the legs and 
feet during his POW captivity is uncontested.  Although there 
is a notation that suggests the diagnosed ischemic heart 
disease is related to the nonservice-connected diabetes 
mellitus, there is also a medical opinion that the ischemic 
heart disease could be related to the veteran's POW 
imprisonment.  Resolving all doubt in favor of the veteran, 
although not shown in service, service-connection is granted 
for ischemic heart disease based on the presumptive 
provisions given to POWs.  

With regard to the claim for peptic ulcer disease and 
beriberi, service medical records are negative for any 
complaints, findings, or diagnoses of peptic ulcer disease or 
beriberi.  On an Affidavit for Philippine Army Personnel 
dated in July 1945, the appellant did not indicate that he 
suffered these illnesses in service.  On physical examination 
in March 1946 he denied suffering from any disease.  No 
findings, residuals, or diagnosis of peptic ulcer disease or 
beriberi were noted.  Therefore, incurrence of peptic ulcer 
disease or beriberi during active military service is not 
factually shown.  

Post service evidence shows that in a February 1984 POW 
history and February 2006 POW history the veteran indicated 
that he acquired beriberi disease during captivity.  At a VA 
examination in February 1984, the veteran denied having 
peptic ulcer disease.  The examiner diagnosed that there was 
no medical evidence of current existence of any nutritional 
deficiency resulting from forced labor or inhumane treatment 
while a POW.  

VA and private medical treatment records of record are for 
unrelated disorders.  

The VA POW protocol examination in February 2006 failed to 
show a diagnosis of peptic ulcer disease or beriberi disease.  

The veteran testified at his hearing in July 2007 that he had 
stomach pains when he was a POW but did not complain of 
current stomach problems.  He denied having any active 
beriberi.  He was not seeing any doctors for beriberi or for 
a stomach condition. 

Even if the account of incurring inservice beriberi and 
peptic ulcer disease is accepted, the veteran must still 
submit reliable medical evidence linking some current 
disability to the inservice disease to prevail.  That a 
condition or injury occurred in service alone is not enough 
to warrant a grant of service connection; there must be a 
current disability resulting from that condition or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board has carefully considered the appellant's 
contentions.  A layperson is competent to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to offer a medical 
opinion as to the cause or etiology of a claimed disability, 
unless there is evidence of record that he has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's statements therefore are not 
competent medical evidence of a nexus (that is, a causal 
link) between claimed beriberi or peptic ulcer disease or 
residuals thereof and active service.  

After review of the record, the Board finds that the medical 
evidence demonstrates that the veteran has no current 
diagnosis of or residuals of peptic ulcer disease or 
beriberi.  A current disability as the result of any 
inservice beriberi or peptic ulcer disease is not shown.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  There is no competent medical evidence of a 
current diagnosis or residuals of peptic ulcer disease or 
beriberi.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed peptic ulcer 
disease and beriberi.  There is no competent medical evidence 
that the appellant currently has a diagnosis of peptic ulcer 
disease or beriberi or residuals thereof which have been 
linked to service.  No probative, competent medical evidence 
exists of a relationship between any currently claimed peptic 
ulcer disease or beriberi and any alleged continuity of 
symptomatology since separation from service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the 
claim for service connection for peptic ulcer disease and 
beriberi must be denied.


ORDER

Entitlement to service connection for ischemic heart disease 
is granted. 

Entitlement to service connection for beriberi or residuals 
thereof is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


